Currier, Judge,
delivered.the opinion of the court.
The plaintiff claims to be the owner in fee of the premises described in the petition. He avers that the defendant McNeil, as sheriff, has levied upon the premises, and that he is about to sell them upon an execution^ against a third party who has no title or interest in the property. An injunction is asked upon the ground that .the threatened sale, if proceeded with to its consummation, will cloud the plaintiff’s title.
I see nothing in the case to distingdish it in principle from Drake v. Jones, 27 Mo. 428. The opinion in the case referred to concludes as follows : “ Our first impressions of this question Were the same that they now are, but the learned argument of the plaintiff’s counsel created doubts that led us to a careful examination of the subject in all its bearings, which has resulted in the conviction that, under our system of laws and practice in reference to execution sales, it would be unwise and create great confusion in the administration of justice to permit sales under execution to be enjoined on the ground that they will pass, no title and might cast a cloud on the title of the true owner.”
Judgment affirmed.
The other judges concur.